This suit originated in the Justice's Court, and was brought by the appellee J.R. Norwood against the appellants R.M. Hudson 
Co. to recover $75, the alleged value of two horses, and $15 for their use. No counter claim of any character was interposed by R.M. Hudson  Co., but they claimed title to the horses under an alleged purchase from Sam Knowls, whom they made a party to the suit, and prayed, in the event J.R. Norwood should recover of them the $90 sued for, that they have judgment over against Knowls. They further alleged that Knowls maliciously, willfully, fraudulently, and knowingly took their property sued for from their possession, without their knowledge or consent. Wherefore they asked judgment against him for vindictive damages in the sum of $50.
The appellee J.R. Norwood recovered judgment in both Justice and County Court against R.M. Hudson  Co. for the value of the property and its use as sued for. On the trial in neither court was any issue between R.M. Hudson  Co. and Sam Knowls tried or asked to be submitted to the jury. R.M. Hudson  Co. have appealed here from the judgment against them in the County Court, and the appellee J.R. Norwood moves the court to dismiss the appeal, upon the ground that the judgment, as well as the amount in controversy, exclusive of interest and costs, does not exceed $100.
While the appellants do not deny that the amount in controversy between them and J.R. Norwood is less than $100, they contend that it *Page 663 
is apparent their demand against Sam Knowls exceeds that amount, and that therefore this court has jurisdiction.
If it should be conceded that the demand of a defendant in a suit against a person whom he has impleaded for his own convenience to determine a matter in controversy exceeding $100, in which the plaintiff has no interest, and which matter the defendant did not seek to have determined on the trial, would give this court jurisdiction on appeal to revise a judgment entered on the trial between the original parties to a controversy not exceeding $100 (which we do not decide), such demand must be so related to the matter in controversy between the original parties as to admit of its adjudication in their suit, and must be such that, if admitted or proven, would entitle the party asserting it to recover against the party impleaded a sum of money or property in value exceeding $100, exclusive of interest. An examination of R.M. Hudson  Co.'s demand against Sam Knowls shows that it does not meet these requirements. If the latter sold them the horses, a warranty of title would be implied, upon which they could recover from him the purchase money and interest, in event of its breach being shown by the recovery of the value of property by Norwood from them; and, for the purpose of recovering from him in such event, Hudson  Co. could properly make Knowls a party to the suit. But it does not follow that they would be entitled to recover from Knowls the same amount that Norwood might recover from them, for Norwood 
Co. may have purchased the horses from Knowls for a less sum. It is not stated in the averment of their demand against Knowls the price paid him for the horses, and consequently it does not appear what they are entitled to recover against him as actual damages.
But should it be admitted that a demand for actual damages of $90 is averred, the question then would be, are any vindictive damages alleged by Hudson  Co. against Knowls that could be recovered in addition to the actual damages averred, and thereby make the amount they might possibly recover greater than $100? Vindictive damages must in some way be connected with and flow from the same facts upon which actual damages are predicated, for without actual there can be no exemplary damages. According to Hudson  Co.'s statement of their case against Knowls, they cannot recover actual damages from him unless he sold them horses which he did not own, and their value recovered from them by Norwood. It cannot be said that the alleged malicious taking of the horses from their possession by Knowls, for which the vindictive damages are asked, has any connection or is in any way whatever related to the facts upon which the actual damages are claimed; but, on the contrary, it appears that the transactions from which it is claimed these different kinds of damages arise are entirely separate and distinct, and are in no way related.
The alleged vindictive damages alleged being no way connected with the matter in controversy between the original parties, nor related to the facts upon which actual damages are claimed, could not be recovered *Page 664 
in this suit; and, without such damages, the matter in controversy, under any view that may be taken of the case, being less than $100, this court has no jurisdiction. The motion is therefore granted, and the appeal dismissed.
Appeal dismissed.